Citation Nr: 9904365	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  95-11 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disability as secondary to the veteran's service-connected 
low back disability.  

2.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to September 
1965.  

In April 1997, the Board remanded this case.  The issues 
included entitlement to service connection for ulcer disease 
secondary to the veteran's service connected low back 
disability, entitlement to a rating in excess of 20 percent 
for a low back disability, and entitlement to a permanent and 
total disability rating for pension.  

In a rating action in August 1998, the regional office 
granted a 40 percent evaluation for the service connected low 
back disability; however, since this does not constitute a 
complete grant of benefits, the issue requires further 
appellate consideration.  

The veteran was also found entitled to a permanent and total 
disability rating, and entitled to receive pension benefits.  
As to this issue, the benefit sought on appeal has been 
granted in full, and this is no longer an appellate issue.  
The regional office also continued the denial of the 
veteran's claim for service connection for gastrointestinal 
disability.  The case was then returned to the Board for 
appellate consideration relating to the two issues as stated.  


FINDINGS OF FACT

1.  As to the issue of an increased rating, the regional 
office has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's claim.  

2.  The veteran has residuals of a lumbar laminectomy which 
are severely disabling, but do not cause pronounced 
disability.  

3.  The low back disability is manifested by pain and 
limitation of motion of the lumbar spine, but without sciatic 
neuropathy, muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to a diseased disc.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for residuals of a lumbar laminectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.40, 4.45, 4.59, Part 4, Diagnostic Codes 
5992, 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran was treated on various occasions in service for 
low back pain.  He had a lumbar laminectomy at the L5 - S1 
level on the right in 1965.  

On a Department of Veterans Affairs (VA) examination in 
September 1970, there was mild lumbar muscle spasm, with good 
range of motion in the lumbar spine.  In a rating action in 
October 1970, the regional office granted the veteran service 
connection for residuals of a lumbar laminectomy, evaluated 
as 20 percent disabling.  

Thereafter, VA examinations in February 1977, August 1979, 
and February 1984, showed some muscle spasm in the lumbar 
spine, with only slight limitation of motion in the lumbar 
spine and no neurological deficiencies.  

VA outpatient treatment reports between 1985 and 1991 show 
complaints of low back pain.  

On a VA examination in January 1994, the veteran reported 
that he had been in an automobile accident in January 1993, 
and that his low back condition had become worse since that 
time.  He noted that he had had two recent MRI's at a VA 
medical facility.  He complained of pain from the neck to the 
lumbar area, with constant lumbar pain and intermittent 
numbness of the left 2nd and 3rd toes.  It was noted that 
this did not follow a neurological pattern.  

On physical examination, gait was normal.  Forward flexion of 
the lumbar spine was to 80 degrees, backward extension to 
55 degrees, and bilateral lateroflexion to 50 degrees with 
pain.  Rotation was to 45 degrees, bilaterally.  The 
midthighs measured 19 inches in diameter, bilaterally, and 
the midcalves were 15 inches in diameter, bilaterally.  
X-rays of the lumbar spine revealed partial sacralization of 
L5 and hypertrophic changes at L5 - S1.  

A VA MRI report in March 1993 was obtained indicating that 
the veteran had degenerative changes at the L5 - S1 
intervertebral disc level, postoperative changes consistent 
with laminectomy on the right side at this level, and no 
convincing evidence of residual or recurrent herniated disc.  
A previous MRI performed in September 1992 ruled out findings 
of residual scar tissue in the right portion of the spinal 
canal at the L5 - S1 level.  

On a VA examination in November 1994, a general medical 
examination showed that gait was normal.  Straight leg 
raising test was very painful on both sides.  Motor power was 
symmetrical on both sides.  

On a special orthopedic examination, the previous MRI studies 
in 1992 and 1993 were reviewed.  Physical examination showed 
that the veteran had a normal gait.  Anterior flexion was to 
90 degrees, without any complaints of pain.  Posterior 
extension was to 45 degrees, and left lateroflexion was to 
25 degrees.  Right lateroflexion was to 40 degrees, and 
rotation was 45 degrees, bilaterally.  Midthigh and midcalf 
measurements were equal, bilaterally.  Straight leg raising 
and Lasegue's tests were negative, bilaterally.  Patrick's 
test was positive, bilaterally, and Goldthwait's sign was 
positive, bilaterally.  It was the opinion of the examiner 
that these positive signs were indicative of sacroiliac 
disease, more than disc disease.  Nerve conduction studies of 
both motor and sensory nerves of the lower extremity, 
bilaterally, were normal.  An electromyogram study of the 
right lower extremity and the right lumbosacral paraspinal 
muscles was normal also.  X-rays of the lumbar spine revealed 
spondylosis centered at the L5 - S1 level and a laminectomy 
with defect at L5 on the left.  

At a hearing at the regional office in June 1995, the veteran 
indicated that he had constant pain in the low back area, and 
that he had very limited movement in the lumbar spine.  He 
indicated that the pain restricted his activities.  

VA outpatient treatment reports for 1994 and 1995 show that 
the veteran continued to complain of low back pain on 
occasion.  In January 1994, there were no neurological or 
sensory deficits seen.  In July 1995, there was no 
neurological deficit on examination, although there was pain 
on straight leg raising.  

A hearing decision for the Department of Social Services, 
State of Michigan, received in October 1995, indicated that 
the veteran did not meet the criteria to be described as 
"disabled" for purposes of medical assistance under the State 
Disability Assistance Program, although there were 
significant limitations on physical activities involving 
sitting, standing, walking, bending, lifting, and stooping.  

On a VA examination in November 1995, the veteran complained 
of constant low back pain making it difficult to stand and 
sit for long periods of time.  He stated that bending and 
stooping were also difficult, and that he had pain in both 
legs, the right more than the left.  

On physical examination, there was a minimal right lateral 
tilt of the trunk, but no fixed deformity.  There was good 
muscle tone in the back, without spasm or tenderness.  There 
was no muscle atrophy.  Range of motion revealed forward 
flexion to 45 degrees, backward extension to 10 degrees, 
right and left lateroflexion to 20 degrees, and right and 
left lateral rotation to 10 degrees, with objective evidence 
of pain on movement.  Lower limb examination revealed no 
neurological deficiency, with good muscle tone and power.  
Sensation was normal.  Straight leg raising was 45 degrees on 
the right with complaint of pain, and Lasegue test was 
negative.  X-rays of the lumbar spine showed lumbarization of 
L5 and severe spondylosis with narrowing of the disc space 
between L4 and L5, with vacuum phenomenon.  There were some 
degenerative changes.  The diagnosis was chronic low back 
pain due to post laminectomy syndrome.  

VA outpatient treatment records for 1995 through 1997 were 
received.  VA outpatient treatment reports for 1995 and 1996 
showed complaints in the cervical spine.  In August 1996, the 
veteran continued to complain of low back pain with some 
radiculopathy in the lumbar spine.  It was noted that an MRI 
performed the previous year showed some disc prolapse, but 
the veteran refused surgery.  In February 1997, it was 
reported that an MRI showed a herniated disc in the cervical 
spine.  

On a VA examination in December 1997, the veteran complained 
of pain in the lower back as well as both legs, with 
radiation intermittently.  On physical examination, muscle 
tone in the lower back was good, without any spasm, atrophy, 
or complaints of any pain on coughing.  Range of motion 
studies were resisted with the complaint of pain.  Voluntary 
resistance only allowed the examiner to flex the back to 
20 degrees and extend to 5 degrees.  Right and left 
lateroflexion was to 5 degrees, but right and left lateral 
rotation was 0 degrees.  Both lower limbs were negative for 
any neurological deficiencies.  Straight leg raising was also 
resisted to 30 degrees with complaints of pain.  X-rays of 
the lumbosacral spine showed narrowing of L5 - S1 disc space.  
The diagnosis was lower back pain due to degenerative disc 
disease in the lumbosacral area.  The examiner stated that 
the veteran did have some residuals from his previous back 
surgery, and that it was more than likely that there was 
increased symptomatology and limitation of lower back motion 
resulting in functional loss during any flare-ups.  

On a special neurological examination, the veteran indicated 
that he was able to walk one-half mile, stand for 10 minutes, 
sit for 15 minutes, and lift and carry five pounds.  It was 
noted that strength in his legs was fair.  He noted some 
intermittent numbness in both legs.  It was indicated that 
the veteran walked with a slightly tilted gait.  Neurological 
examination was essentially normal.  The examiner stated that 
the veteran had no neurological disability.  The veteran 
failed to keep an electromyogram appointment.  

II.  Analysis

A veteran's assertion of an increase in severity of a 
service-connected disability constitutes a well-grounded 
claim requiring the VA to fulfill the statutory required duty 
to assist under 38 U.S.C.A. § 5107 because it is a new claim 
and not a reopened claim.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The Board is satisfied that all 
necessary evidence to reach a conclusion with regard to the 
issue of an increased rating for the veteran's low back 
disability has been obtained by the regional office.  In this 
regard, the veteran's medical history, as well as current 
clinical manifestations, have been reviewed in the context of 
all applicable regulations.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Under Diagnostic Code 5293, intervertebral disc syndrome, a 
60 percent evaluation will be assigned where the disability 
is pronounced; where there are persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  A 40 percent evaluation will be 
assigned where the disability is severe; recurring attacks, 
with intermittent relief.  A 20 percent evaluation will be 
assigned where the disability is moderate; recurring attacks.  

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine, a 40 percent evaluation will be assigned where 
the disability is severe.  A 20 percent evaluation will be 
assigned where the limitation of motion is moderate.  

In this case, various VA examinations and outpatient 
treatment reports since April 1992 show that the veteran has 
exhibited moderate to severe limitation of motion in the 
lumbar spine.  However, the VA outpatient treatment reports 
and the VA examinations since April 1992 have not 
demonstrated muscle spasm, or neurological deficit on 
objective examination.  The veteran has complained of some 
intermittent radiation of pain down both legs, but various 
examinations have shown that there is no muscle atrophy, loss 
of sensation, or other clinical evidence of neurological 
deficit in the lower lumbar spine or lower extremities.  
Various neurological tests and examinations were reported as 
showing no neurological abnormalities.  

The recent examination in December 1997 indicated that the 
veteran does have restriction of his activities due to the 
pain and residuals of the laminectomy, but the disability is 
not considered pronounced, with persistent symptoms 
compatible with sciatic neuropathy or little intermittent 
relief.  Rather, the evidence shows that the veteran does 
have severe disability, with functional limitations and 
recurring attacks.  The criteria for a rating in excess of 
40 percent have not been met.  The pain and limitation of 
function that is present is represented by the current rating 
of 40 percent.  In this regard, this case does not present 
any exceptional or unusual disability picture relating to the 
veteran's low back condition, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that is not represented by the schedular 
criteria for a rating of 40 percent.  


ORDER

Entitlement to a rating in excess of 40 percent for residuals 
of a lumbar laminectomy is not established.  To this extent, 
the benefit sought on appeal is denied.  


REMAND

VA outpatient treatment reports show that in November 1994 an 
upper gastrointestinal series showed a 4-millimeter ulcer.  
The veteran continued to have gastrointestinal complaints.  
In March 1995, it was indicated that he had active peptic 
ulcer disease and that he would be started on Tagamet.  It 
was noted that a previous upper gastrointestinal series 
showed a 4-millimeter ulcer crater in the pyloroduodenal 
region.  The diagnosis was duodenal ulcer disease, possibly 
secondary to nonsteroid anti-inflammatory drugs.  He was 
referred for further testing.  

Later in March 1995, a EGD showed no lesion, but small antral 
erosion, with a diagnosis of severe acute and chronic 
gastritis, positive for H. pylori.  He was advised to 
discontinue the anti-inflammatory medication.

In mid-October 1995, it was noted that an EGD showed a 
prepyloric ulcer and that a biopsy was negative for "H. P."  
He was to continue Tagamet for six weeks, and the diagnosis 
was peptic ulcer disease.  

In November 1995, it was noted that the veteran had been 
hospitalized at the end of October 1995 due to an 
exacerbation of peptic ulcer disease with severe abdominal 
pain.  It was noted that he had been treated with Tagamet, 
with a continuation of symptoms, and then changed to Zantac, 
with an improvement of his symptoms.  He then ran out of his 
medications, and was hospitalized for an exacerbation of 
symptoms.  A EGD showed mild gastritis and a biopsy was 
negative for "H. P".  A clinical test did show gallstones.  

The present record does not contain a hospital summary or 
copies of the clinical records, including any clinical tests, 
for this period of hospitalization in late October 1995. 

In December 1995, he had no abdominal complaints, with no 
pain.  He was tolerating his diet well.  The diagnosis was 
healed ulcer, and Zantac prescription was continued for 
another few months.  In June 1996, it was noted that the 
veteran indicated that his abdominal pain was better, and 
that he denied vomiting, nausea, or black stools.  Physical 
examination showed some right lower quadrant tenderness and 
guarding.  It was decided to discontinue his Zantac and treat 
him only on an as needed basis thereafter.  

VA outpatient treatment reports for the remainder of 1996 and 
early 1997 show no further complaints involving the 
gastrointestinal system.  

On a VA examination in December 1997, the veteran's history 
was reviewed.  The veteran complained of rare episodes of 
constipation, and no episodes of colic, distention, nausea, 
or vomiting.  Hemoglobin was 12.0.  The diagnoses included 
nonulcer dyspepsia, status H. pylori eradication, and no 
ulcer.  The examiner did not express any opinion concerning 
whether any of the veteran's gastrointestinal symptoms or 
diagnoses were etiologically related to the veteran's low 
back disability and the medication that he was taking for 
such disability.  

In a rating action in August 1998, the regional office 
continued its denial of service connection for ulcer disease 
on the basis that clinical test had failed to show the 
presence of ulcer disease after initial treatment.  The 
regional office stated that, as there was no current evidence 
of ulcer disease, service connection for the claimed disorder 
was not established.  

This review clearly indicates that the veteran received 
treatment for gastrointestinal symptoms, variously diagnosed, 
from November 1994 through mid-1996.  There was at least some 
indication by the veteran's physician that his symptoms, 
possibly the duodenal ulcer disease, were secondary to 
anti-inflammatory medication that he was taking.  It is not 
clear whether this included medication for his low back 
disability.  In any event, the question remains whether the 
gastrointestinal symptoms, variously diagnosed, were acute 
and transitory in nature, resolving with treatment and 
discontinuance of the anti-inflammatory medication, or 
whether such symptoms represent a chronic gastrointestinal 
process, although currently quiescent.  The VA examination in 
December 1997 did not express any opinion concerning the 
etiology or chronicity of any gastrointestinal disability.  

The Board believes that the complete clinical records of the 
veteran's hospitalization in October 1995 should be obtained 
prior to final appellate review.  In addition, the Board 
believes that another special gastrointestinal examination 
should be conducted to determine the nature, extent, and 
etiology of any gastrointestinal disability that may be 
present.  

Accordingly, the case is hereby REMANDED to the regional 
office for the following actions:  

1.  The regional office should obtain 
copies of the complete clinical records 
of the veteran's period of 
hospitalization towards the end of 
October 1995 for gastrointestinal 
complaints.  The clinical records 
obtained should include any clinical 
studies taken during this period of 
hospitalization.  

2.  The regional office should obtain 
copies of all VA outpatient treatment 
reports of the veteran since May 1997.  

3.  The regional office should make 
arrangements for a special 
gastrointestinal examination to determine 
the nature, extent, and etiology of any 
gastrointestinal disability which is 
currently manifested.  All indicated 
testing should be conducted.  The 
examiner is requested to review the 
veteran's claims file prior to the 
examination.  Based upon the examination 
and review of the record, the examiner 
should provide an opinion, with 
supporting analysis, as to whether the 
veteran has or had ulcer disease, 
gastritis, antral erosion, or other 
disease of the gastrointestinal system.  
The examiner should express an opinion 
concerning whether any condition found is 
acute and transitory in nature, or 
whether it represents a chronic disease 
process, even if presently quiescent.  
Finally, the examiner should express an 
opinion whether any gastrointestinal 
disease process for which the veteran 
received treatment (that was not acute 
and transitory in nature) was 
etiologically related to the veteran's 
low back disability or medication that he 
took for such disability.  In addition, 
as an alternative, the examiner should 
express an opinion whether any 
gastrointestinal disability that was 
chronic in nature was aggravated by the 
low back disability or medication he took 
for it, and the degree of disability that 
would not be present except for such 
aggravation.  

When the above actions have been completed, the issue of 
service connection for gastrointestinal disease should be 
further reviewed.  If there is a denial of the claim, the 
case should be processed in accordance with appropriate 
appellate procedures, including the issuance of a 
supplemental statement of the case.  The purpose of this 
REMAND is to procure clarifying data.  No action is required 
of the veteran unless and until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate determination warranted in this case.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


